In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 17-0597V
                                                             Filed: January 19, 2018
                                                                 UNPUBLISHED

                                                                         
    SHAWNTA GILLESPIE,                                                   
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Table Injury; Influenza (Flu) Vaccine;
                                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH                                                      Administration (SIRVA)
    AND HUMAN SERVICES,

                                         Respondent.

                                                                         
Shealene Priscilla Wasserman, Muller Brazil, LLP, Dresher, PA, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
         On May 3, 2017, Shawnta Gillespie (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered “right shoulder adhesive
capsulitis, bursitis, tendinitis, and right axillary nerve neuritis” as a result of an influenza
(“flu”) vaccine administered to her on November 4, 2014. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.
       On January 19, 2018, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent believes that petitioner’s alleged injury identified as right
                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
shoulder adhesive capsulitis, bursitis, and tendinitis is consistent with a shoulder injury
related to vaccine administration (“SIRVA”), as defined by the Vaccine Injury Table. Id.
at 5. Petitioner had no history of pain, inflammation, or dysfunction of her left shoulder;
medical records documents that pain occurred within 48 hours after receipt of an
intramuscular vaccination; pain was limited to the shoulder in which the vaccine was
administered; and no other condition or abnormality has been identified to explain
petitioner’s shoulder pain. Id. Additionally, based on the medical records outlined in the
Rule 4(c) report, respondent agrees that petitioner suffered the residual effects of her
condition for more than six months.  Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master